       Case 2:20-cv-01797-SPL Document 71 Filed 08/16/21 Page 1 of 1




 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-20-01797-PHX-SPL
      Daniel Borteanu,
 9                                              )
                                                )    No. CV-20-01819-PHX-DLR (cons.)
                          Plaintiff,            )    No. CV-20-02123-PHX-JJT (cons.)
10                                              )
      vs.                                            No. CV-20-02168-PHX-DLR (cons.)
11                                              )    No. CV-20-02237-PHX-DLR (cons.)
                                                )    No. CV-20-02374-PHX-DWL (cons.)
      Nikola Corporation, et al.,               )
12                                              )
13                        Defendants.           )    ORDER
                                                )
14                                              )

15           Before the Court is Plaintiff Angelo Baio’s Notice of Motion, Motion, and

16   Memorandum of Points and Authorities of Movant Angelo Baio to Set an Evidentiary

17   Hearing Regarding Lead Plaintiff Appointment. (Doc. 70)

18           The Ninth Circuit has reached a decision on the pending petition for writ of

19   mandamus (Doc. 69); however, the mandate has not yet been issued. Therefore, the Court

20   will not yet lift the stay in the proceedings and will not set an evidentiary hearing at this

21   time.

22           Therefore,

23           IT IS ORDERED that Angelo Baio’s Motion to Set an Evidentiary Hearing

24   Regarding Lead Plaintiff Appointment (Doc. 70) is denied without prejudice.

25           Dated this 13th day of August, 2021.

26
                                                       Honorable Steven P. Logan
27                                                     United States District Judge
28
